Citation Nr: 0005795	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from June 1962 to December 
1965.  

FINDINGS OF FACT

1.  A chronic low back disorder was not shown during service 
or to a compensable degree within one year of service; there 
is no competent medical evidence linking a low back disorder 
to service.  

2.  The veteran sustained a mild concussion during an 
automobile accident during service; postservice medical 
records reveal treatment for degenerative joint and disc 
disease of the cervical spine; a plausible causal connection 
has been suggested linking cervical spine injuries and 
cervical spine injuries sustained in accidents such as the 
accident that the veteran was involved in during service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of service connection for a cervical spine 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection for a low back disorder is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation alone is not sufficient; the appellant must submit 
evidence in support of his claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).

If the disorder is arthritis, service connection may be 
granted if it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service medical records show that in October 1964 the veteran 
was involved in an automobile accident.  The veteran 
sustained several injuries, including an injury to the head.  
No injuries to the low back were reported.  In November 1965 
a spinal or lumbar puncture was performed.  The service 
medical records are silent for why the procedure was 
performed.  No sequela was reported.  The veteran's entire 
service medical records, including separation physical 
examination records are absent for any complaints or findings 
referable to the low back.  

In June 1995 a VA clinical record revealed that the veteran 
complained of low back pain.  It was indicated that in March 
1995 degenerative joint disease was reported at L5-S1.  
Another June 1995 medical record indicated that the veteran 
had had low back pain since 1994, following open-heart 
surgery.  

A personal hearing was held at the RO in January 1997.  The 
veteran testified that during service he was involved in an 
automobile accident and that he sustained head injuries with 
resultant neck and back stiffness.  The veteran testified 
that he had a spinal tap to measure fluid during service and 
at that time he was informed that he would have problems with 
his back.  The veteran stated that he received treatment for 
back problems in 1966.  

A VA medical examination for back pain and ulnar neuropathy 
was performed in July 1997.  The diagnosis was chronic back 
pain.  It was indicated that there was radiologic evidence of 
degenerative disk disease at multiple levels of the cervical 
and lumbar spine and that most likely, the chronic back pain 
was due to chronic degenerative disk disease.  

Received in December 1998 were excerpts from a treatise 
entitled "Mayo Clinic: Family Health Book", regarding 
spinal cord trauma and cervical spondylosis.  

At a personal hearing in November 1999, the veteran testified 
concerning the automobile accident that he was involved in 
during service.  He testified that he received treatment for 
his back almost immediately subsequent to service.  The 
veteran stated that the doctors who had treated his back 
problems did not offer any diagnoses.  He stated that he had 
constant back pain which interfered with his sleep and 
walking.  

The veteran contends that he has a low back disorder that is 
the result of an automobile accident that he was involved in 
during service.  

The evidence confirms that the veteran was involved in an 
automobile accident and that a spinal puncture was performed 
during his period of service.  However, the service medical 
records are negative for any complaints or findings regarding 
and injury or disorder of the lumbosacral spine or low back.  
The first post service medical evidence of a chronic low back 
disorder is in 1995, approximately thirty years after 
service.  A chronic low back disorder is not shown during 
service or to a compensable degree within one year after 
service.  

The veteran has received treatment for low back 
symptomatology during post service years and he has undergone 
formal examination by VA as well; however, there is no 
competent medical evidence of record showing that he has a 
chronic low back disorder that is linked to an incident of 
service. 

The veteran has asserted through testimony and lay evidence 
that he had low back problems that are the result of the 
automobile accident that occurred in service.  It is 
important to note that where the determinate issue involves a 
question of causation or medical diagnosis, competent medical 
evidence to the effect that the claim was plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation cannot constitute evidence 
sufficient to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Any lay assertions or testimony of the veteran regarding the 
etiology of his current low back disorder is not considered 
competent evidence.  As indicated previously, there is 
essentially no medical evidence to support the assertion that 
his current low back disorder is etiologically related to 
injuries sustained during service.  In addition, the veteran 
has submitted medical evidence that discusses spinal cord 
trauma.  This evidence is not entirely relevant and does not 
provide information specifically germane to veteran's claim.  

Accordingly, in the absence of competent medical evidence 
linking a low back disorder to service, the veteran's claim 
of service connection for a low back disorder is not well 
grounded.


Cervical Spine Disorder

Service medical records show that in October 1964 the veteran 
was involved in an automobile accident.  Among the injuries 
he sustained was an injury to the head. . The head injury was 
described as a mild concussion with a laceration of the right 
frontal area, along with scalp and face abrasions.  

VA clinical records dated in May 1995 show that the veteran 
complained of neck pain.  It was reported that he had 
degenerative joint disease of the cervical spine.  An MRI of 
the cervical spine revealed degenerative disc disease at C5-6 
and C6-7; disc herniation at C6-7 and disc bulging at C5-6, 
both causing flattening of the cord; and facet joint 
hypertrophy causing mild to moderate foraminal narrowing at 
right C3-4, left C4-5, left C6-7, and bilateral C5-6 levels. 

In November 1995 a VA orthopedic examination was performed to 
evaluate the veteran's residuals of a left elbow fracture.  
It was reported that the elbow fracture was a residual of an 
automobile accident that occurred during service.  The 
examiner stated that he or she was also taking the liberty to 
examine the veteran's cervical spine since the cervical spine 
was usually injured in the type of injury the veteran had 
sustained.  The diagnosis was cervical discogenic disease of 
the cervical spine.  

The evidence of record confirms that the veteran was involved 
in an automobile accident during service and that he 
sustained a resultant head injury and concussion.  The 
evidence that has been presented is sufficient to establish 
the service incurrence element for purposes of a well-
grounded claim pursuant to Caluza, in that it is plausible 
that a neck injury and a resultant disorder of the service 
spine were incurred during service.  The evidence of record 
also shows that the veteran currently has degenerative joint 
and disc disease of the cervical spine, which is sufficient 
to establish current disability for a well-grounded claim.  
In addition, in November 1995 a VA physician has stated that 
he was examining the veteran's cervical spine since the 
cervical spine is usually injured in automobile accidents 
such as the one in which the veteran's was involved.  The 
Board concludes that the VA physician's statement suggests 
that a causal connection may exist between the veteran's 
cervical spine disorder and the automobile accident that he 
was involved in during service in which he sustained a head 
injury.  It necessary to indicate that it has been determined 
that all that is necessary in order to establish service 
connection is evidence of a relationship between a current, 
disabling disease or injury and military service.  The 
relationship need not be conclusive, but only plausible.  
Mattern v. West, 12 Vet. App. 222 (1999).  

In any event, considering the aforementioned evidence, the 
Board concludes that the veteran has met the elements 
necessary for a well-grounded claim of service connection for 
a cervical spine disorder, pursuant to Caluza and 38 U.S.C.A. 
§ 5107(a).   

The Board has determined that the veteran has a well-grounded 
claim, and the VA's duty to assist the veteran in the 
development of his claim has been met.  38 U.S.C.A. § 5107.  
Further development of this claim will be discussed in the 
REMAND portion of this decision.


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.

The claim of service connection for service connection for a 
cervical spine disorder is well grounded, to that extent the 
claim is allowed.  


REMAND

The claim of service connection for a cervical spine disorder 
is "well grounded".  In this regard, the Board is required to 
proceed and evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

A VA physician has stated that he examined the veteran's 
cervical spine since the cervical spine is usually injured in 
automobile accidents such as the one in which the veteran was 
involved.  In this regard there is clinical data that 
suggests that the veteran's current cervical spine disorder 
may be etiologically related to the head injury that he 
sustained in an automobile accident during service.  In this 
regard the duty to assist pursuant to 38 U.S.C.A. § 5107(a) 
is a necessary requirement for the matter at hand.  As a 
result, the Board is of the opinion that further clinical 
data is necessary to determine the etiological relationship, 
if any, between the veteran's current cervical spine disorder 
and the injury to the head that he sustained during an 
automobile accident in service.  

In view of the foregoing, the claim is REMANDED for the 
following actions:


1.  The veteran should be afforded a VA 
examination of the cervical spine by an 
appropriate specialist.  The examination 
should include all necessary and 
appropriate tests and studies, including 
X-rays.  The examiner is then requested 
to render an opinion specifically 
indicating the likely onset of the 
veteran's cervical spine disorder and its 
relationship, if any, to the head injury 
that the veteran sustained during service 
in an automobile accident.  The rationale 
for the opinion should be given in 
detail.  The claims file and a copy of 
this decision and remand must be made 
available to and reviewed by the examiner 
prior to the examination for use in the 
study of the case.

2.  The RO should review the VA 
examination report and opinion to ensure 
that it is in full compliance with this 
remand.  If it is not, the report should 
be returned to the examiner for 
corrective action. 

3. Thereafter, the RO should adjudicate 
the claim of service connection for a 
cervical spine disorder.  

When the requested development has been accomplished, if the 
claim remains in a denied status, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and afforded reasonable opportunity to 
respond thereto.  Thereafter, if necessary, the case and 
other evidentiary data should be returned to the Board for 
further appellate disposition.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

